Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

			Information Disclosure Statement
	The information disclosure statements filed November 22, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
This office action is in response to the amendment and comments submitted 12/29/2021.
	Claims 1, 4-9, 11-16 and 18-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6. 	Claims 1, 4-6, 9, 11-13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al.(GB 2098383), in view of Mack et al. (US 
2013/0089775A1 ). 
	As to claim 1, Rao discloses a battery comprising: a cover ([pg. 1, line 58 and FIG. 1, cover (14)]); a housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12-15 and pg. 4 line 1-4]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]); an element bottom gap ([FIG. 2, pg. 5 line 45]), the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 44-46]).

    PNG
    media_image1.png
    640
    1366
    media_image1.png
    Greyscale

		(Rao Fig. 1)					(Rao Fig. 2)


    PNG
    media_image2.png
    554
    1055
    media_image2.png
    Greyscale

			(Rao. Fig. 3)				(Rao Fig. 4)

While Rao discloses a battery, but does not explicitly teach internal surface of sidewall is curved.
Mack discloses a battery and further teaches the compartments 120 are shown as having a generally rectangular shape, other shapes may be used (e.g., generally cylindrical or curved [0035], allowing side walls (110) to be curved in Fig. 3.

    PNG
    media_image3.png
    457
    578
    media_image3.png
    Greyscale

(Mack Fig. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the curved internal partitions of Mack to commercially broaden the end uses of the battery 
[0035].

	As to claim 4, Rao discloses a common headspace (FIG. 1-3, cover (14),
connecting straps (54) and (56)).

	As to claim 5, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33 -35and line43-45]). 

	As to claim 6, Rao discloses the element further comprises a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 - pg.5 line 4]).

	As to claim 9, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1 ]), the battery element having a side ([FIG. 2, pg. 5 line 61]) and a bottom ([FIG. 2, pg. 5 line 43]); an element side gap, the element side gap being defined by a battery element side edge and an internal surface of one of the two sidewalls of the housing ([FIG. 4, pg. 5 line 60-61 ]), 
	While Rao discloses a battery, but does not explicitly teach internal surface of sidewall is curved. 
	Mack discloses a battery and further teaches the compartments 120 are shown as having a generally rectangular shape, other shapes may be used (e.g., generally cylindrical or curved [0035], allowing side walls (110) to be curved in Fig. 3.

    PNG
    media_image3.png
    457
    578
    media_image3.png
    Greyscale

(Mack Fig. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the curved internal partitions of Mack to commercially broaden the end uses of the battery 
[0035].

	As to claim 11, Rao discloses an element bottom gap ([FIG. 2, pg. 5 line 45]) defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 45]).

	As to claim 12, Rao discloses on a cutout is provided in the cell wall ([FIG. 1-4, pg. 6 line 29]) and a connecting strap is provided through the cutout ([pg.8 line 13]), the cutout, connecting strap, ([FIG. 1-4, pg. 6 line 28-32]) and a cover defining a common headspace ([FIG. 1-4]). 

 claim 13, Rao discloses the cover further comprises two valve assemblies ([FIG. 2 (44), line 30-34]).

	As to claim 16, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1 ]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]) and side edge ([FIG. 2, pg. 5 line 61 ]); an element bottom gap, the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 4, pg. 5 line 60-61 ]); 
	a first element side gap, the first element side gap being defined by the battery element side edge and a first internal surface of the first side wall of the housing, and a second element side gap, the second element side gap being defined by the battery element side edge and a second internal surface of the second side wall of the housing ([FIG. 2, pg. 5 line 61] Where the second side gap and second sidewall of housing would be the opposing side.), wherein the first and second internal surfaces of the side walls include a convex portion and an inward slope. 
	While Rao discloses a battery, but does not explicitly teach internal surface of sidewall is curved. 
Mack discloses a battery and further teaches the compartments 120 are shown as having a generally rectangular shape, other shapes may be used (e.g., generally cylindrical or curved [0035], allowing side walls (110) to be curved in Fig. 3.

    PNG
    media_image3.png
    457
    578
    media_image3.png
    Greyscale

(Mack Fig. 3)
	As to claim 18, Rao discloses comprising a cover and a common headspace [(FIG. 1- 3, cover (14), connecting straps (54) and (56)]).

	As to claim 19, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33-25 and line43-45]).

	As to claim 20, Rao discloses a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 - pg.5 line 4]).

Claims 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al.(GB 2098383), in view of Mack et al. (US2013/0089775A 1) as applied to claims 1, 4-6, 9, 11-13, 16 and 18-20 above and in further view of Dunzweiler et al.(US 1922082). 
	As to claim 7, Rao discloses the walls but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler discloses a storage battery container and teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao such that strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.
 
	As to claim 8, Rao discloses the end wall but is silent to the end wall has a thickened portion and a recessed portion. Dunzweiler discloses a storage battery container and teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	As to claim 14, Rao discloses the end walls as is discussed above but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). 
Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity. 

	As to claim 15, Rao is silent on the end wall has a thickened portion and a recessed portion. Dunzweiler teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

Response to Arguments
8.	Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
	i) 	Applicant argues Mack et al.(US2013/0089775A1) does not teach element side gap. The office disagrees, Mack discloses side wall gap in Fig. 10 and further teaches, “A plurality of intercell partition walls are provided in the recess having a segment which extends above the edge of any one or more of the first side wall, second side wall, and end walls.” [0004] The broadest reasonable interpretation of the present claims only requires any curve and any gap at all meets the recited side gap.
	It should be noted Mack:
1. Discloses a battery container and its components. [Abstract]

3. The level of ordinary skill in battery engineering and design is typically a degreed electrical and/or mechanical engineer.
4. It would be obvious to provide a container that would accept multiple form factors of cell elements, allowing side gaps, to provide the broadest marketable product and allow for manufacturing variability. [0066]

	

    PNG
    media_image4.png
    486
    600
    media_image4.png
    Greyscale

(Mack Fig. 10 annotated)

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728